Citation Nr: 1420664	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-25 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified to the Board by the Los Angeles, California RO.

This case was previously before the Board in September 2013, at which time it was remanded for additional development.

Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records relevant to the issue on appeal.  This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.

The issues of entitlement to an earlier effective date for the grant of service connection for left lower extremity sciatic radiculopathy, entitlement to an increased rating for right lower extremity sciatic radiculopathy, and entitlement to service connection for gastroesophageal reflux disease were raised by the Veteran's representative in a March 2014 Written Brief Presentation, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

In March 2014, the Veteran withdrew his appeal concerning the issue of entitlement to a rating in excess of 20 percent for a lumbar strain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 20 percent for a lumbar strain have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c).

Following the Board's September 2013 remand, in February 2014 the Appeals Management Center readjudicated the Veteran's claim, denying entitlement to a rating in excess of 20 percent for a lumbar strain, but granting entitlement to a separate 10 percent rating for left lower extremity sciatic radiculopathy and entitlement to a 20 percent rating for right lower extremity sciatic radiculopathy.  Thereafter, the Veteran submitted an "Appeals Satisfaction Notice" in March 2014, acknowledging the partial grant of the appeal and requesting that all remaining issues on appeal before the Board be withdrawn.

In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.








ORDER

The appeal concerning the issue of entitlement to a rating in excess of 20 percent for a lumbar strain is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


